Title: From James Madison to James Madison, Sr., 25 November 1793
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Dumfries Novr. 25. 93
Having procured at this place a substitute for Daman I shall send back Sam, after going a few miles just to try the new arrangement. He will be in Fredg. tonight and will thence make the best of his way home. A letter red. at Fredg. from Mr. Jefferson says that the fever has entirely vanished. Another of the 20th. from a gentleman in Philada confirms it in the most decided terms. And I understand here from S. Carolina gentlemen returning from their Northern Tour, that it is expected the Legislature will meet at once in Philada. Our present plan is to go to Germantown in the first instance. If we change it, it will be in consequence of the fuller information we receive as we approach the end of the journey. I wrote from Fredg. by Col: Monroe’s servant & informed you that I had left with Mr. Jones £18–12–5 which would be del[i]vered to your order. I have a letter from Mr. Maury of Liverpool of Sepr. 26, which says the carnage on the British & allied troops in the late actions at Dunkirk was dreadful & that the Republican forces were advancing to recover Toulon; but that some advantages had been gained (according to report) by the counterrevolutionalists within. I forgot to leave direction for Sawney to let M. C. have the White Horse as soon as the waggon is finished: be so good as to supply the omission. Yrs. affy.
Js. Madison Jr.
Memorandm. for Majr. Lee who is requested to send J. M. jr.
Coffee-nuts, as many & as soon as can be convenient.
A few peccan nuts, if to be had without trouble.
A few of the nuts or seeds of such of trees of Kentucky, as are in any degree peculiar to the Western Country.
